DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings have been received on 11/05/20 and figures 13- 18, 20- 23, 25, 31, 32A- 32C and 33 have been objected to under 37 CFR 1.84 for the following reasons: lines, numbers and letters are not uniformly thick and well defined;  and numbers and reference characters are not plain and legible for all figures. New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because of the reasons stated above. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the third member disposed within the central lumen required by claim 25 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 
The drawings are objected to under 37 CFR 1.83(a) because they fail to show a third member as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date 
Specification
The abstract of the disclosure is objected to because it is not as concise as the disclosure permits given that the abstract exceeds 150 words in length.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
All figures in the Brief Description of the Drawings should be described individually.  As such, Ps. [0024] - [0029], [0042], [0048] - [0049], [0051] and [0053], in which descriptions of drawings are grouped together (e.g., Figs. 1A- 1B) should be amended to describe each figure individually.
See MPEP § 608.01(f).
Claim Objections
Claim 22 is objected to because of the following informalities:  line 6 – ‘and the one or more tensioner is activated’ should be amended to - - and the one or more tensioners is activated - - in order to correct an apparent typographical error.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 25 and 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites the limitation “further comprising of a third member disposed within the central lumen.”  However, the applicant’s drawings do not point out a third member and the Specification lacks a reference number associated with a third member.  As such, it is unclear to what structure a third member is being referred.  Since applicant’s Specification at P. [0070], refers to the second end 114 being coupled to a third member and also the second end 114 being coupled to an inner guidewire lumen, the third member is interpreted as a guidewire lumen for the purposes of examination.
Claim 29 recites the limitation "the shape memory body" in lines 1- 2.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear whether applicant meant to refer to the tubular body of claim 22, or whether applicant meant to change the dependency of claim 29 to being dependent off of claim 28, which introduces a shape memory material.  For the purposes of interpretation, the shape memory body is interpreted as the tubular body.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 22- 29, 31, 36, 40- 42 and 44 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nguyen et al. (US Pat. No. 9,579,116 B1).  Nguyen is cited in the IDS filed 1/12/21.
Regarding claim 22, Nguyen discloses a capture system comprising:
a tubular body (8) (Figs. 1, 3, 5- 14, 15B, 16B- 18B, 45- 50B), comprising a first end (800) (Figs. 16A- D), a second end (88) (Figs. 12, 16A- D), and an axial length therebetween, the first end (800) having an opening (802) (Fig. 12, 16B) and a capture guide (11) (Figs. 3, 5- 13, 15B, 18A- 18B),
one or more tensioners (10) (Figs. 1, 3, 5- 13, 16B- 16D, 18B, 33, 45- 47, 49A), coupled to the capture guide (11),
wherein the tubular body (8) has a first configuration (Fig. 8) in which the first end and the capture guide (11) are expanded and the one or more tensioners (10) is activated while the second end and a majority of the tubular body (8) remains compressed and the tubular body (8) has a first expanded axial length and a first width along the first expanded axial length (it is noted that Fig. 8 shows a first expanded axial length and a first width along the first expanded axial length),
wherein the tubular body (8) is transformable to a second configuration (Fig. 11) the tubular body (8) has a second expanded axial length greater than the first expanded axial length and the tubular body (8) has a second width along the second expanded axial length (it is noted that Fig. 11 shows a second expanded axial length greater than 
a funnel system (50) (Figs. 20A- 20C, 21D, 45- 47) comprising an expandable funnel tip (52) (Figs. 20B- 20C, 21A, 45- 47), expandable shaft (53) (Figs. 20B, 21A), and housing body (55) (Figs. 19A- 21B, 22, 24- 25, 48A- 48D).
Regarding claim 23, Nguyen further discloses further comprising a first member (1) (Figs. 1- 13, 15B- 17D, 22- 23, 48A- 49A) comprising a central lumen.
Regarding claim 24, Nguyen further discloses further comprising a second member (12) (Figs. 2- 3, 5- 13, 15B- 16D, 18A- 18B, 25, 49A- 49B) disposed within the central lumen (Col. 10, l. 16 - - capture catheter 12).
Regarding claim 25 in light of the 35 USC 112(b) rejection above, Nguyen further discloses further comprising of a third member (6) (Figs. 5- 11, 13, 15B, 16B, 17D,  18A, 18B, 45- 47, 48C, 49B) disposed within the central lumen (Col. 10, l. 16 - - a third tubular member, such as a guidewire tube 6).
Regarding claim 26, Nguyen further discloses wherein the capture guide (11) forms the opening (802) (See Figs. 12, 16B) (Col. 11, l. 55- 60 - - thrombus capture guide 11 can attach to a portion, such as an open end of the ALTC Device 8).
Regarding claim 27, Nguyen further discloses wherein the one or more tensioners (10) extend proximally from the capture guide (11) (Col. 11, l. 55- 60 - -one, two, or more capture pull wires 10 where the capture pull wires are positioned inside the side lumen of the suction catheter 2 or outside of the lumen in other embodiments, and extends proximally).
Regarding claim 28, Nguyen further discloses wherein the tubular body (8) comprises a shape memory material (Col. 10, l. 55- 59 - - ALTC device 8 can in some embodiments including a mesh net-like structure with a proximal-facing opening at one end that can be made of a shape memory metal or polymer).
Regarding claim 29 in light of the 35 USC 112(b) rejection above, Nguyen further discloses wherein a width of the shape memory body (8) along the second expanded axial length is substantially the same as a width of the shape memory body (8) along the first expanded axial length (Col. 18, l. 12- 14 - - the diameter/width of the expanded tubular mesh remains constant or relatively constant between FIGS. 16A-D).
Regarding claim 31, Nguyen further discloses wherein the one or more tensioners (10) are unequally spaced around the circumference of the capture guide (11) (See Figs. 8, 12 showing a single tensioner necessarily unequally spaced around the circumference of the capture guide).
Regarding claim 36, Nguyen further discloses wherein the one or more tensioners (10) comprise rods, tubes, coils, springs, wires, or laser cut elements (Col. 11, l. 54 - - pull wire 10).
Regarding claim 40, Nguyen further discloses wherein the capture guide (11) comprises a shape memory material (Col. 12, l. 35- 37 - - Capture Guide 11 can be formed, for example, from metallic, shape memory, or other appropriate materials).
Regarding claim 41, Nguyen further discloses wherein the capture guide (11) comprises a Nitinol loop (Col. 12, l. 38- 41 - - thrombus capture guide 11 can include a loop configuration and be formed from nitinol shape memory wire of various geometries such as round, oval, elliptical, flat, and the like).
Regarding claim 42, Nguyen further discloses wherein the capture guide (11) is configured to conform to different vessel diameters and/or different geometric configurations (Col. 12, l. 38- 41; Col. 26, l. 28- 33 - - thrombus capture guide 11 can include a loop configuration and be formed from nitinol shape memory wire of various geometries such as round, oval, elliptical, flat, and the like; since the device of Nguyen can reduce or stretch its diameter similarly to vessels, the capture guide (11) is capable of conforming to different vessel diameters).
Regarding claim 44, Nguyen further discloses wherein the funnel tip (52) and funnel shaft (53) is expandable (Col. 20, l. 21- 22 - - distal expandable funnel tip 52, expandable shaft section 53 proximal to the funnel tip 52).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (US Pat. No. 9,579,116 B1) in view of Belef (US Pub. No. 2002/0095171 A1).
Regarding claim 30, Nguyen discloses the system of claim 22, Nguyen further disclosing wherein the capture guide (11) can attach to a portion, such as an open end of the tubular body (8) and one, two, or more capture pull wires 10 (Col. 11, l. 55- 60), but Nguyen does not specifically disclose
claim 30) wherein the one or more tensioners are equally spaced around the circumference of the capture guide.
However, Belef teaches a capture system in the same field of endeavor having a capture guide (77) (Figs. 4A- 4J) and one or more tensioners (76) (Figs. 4A- 4J)
(claim 30) wherein the one or more tensioners (76) are equally spaced around the circumference of the capture guide (77) (P. [0075] - - tethers 76 are attached at equidistant points around the mouth of the filter).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the one or more tensioners associated with Nguyen such that they are equally spaced around the circumference of the capture guide associated with Nguyen as taught by Belef because equidistant placement of tensioners is well known in the art and would have yielded predictable results, namely, maintaining the capture guide in a position substantially perpendicular to the longitudinal axis of the vessel from which debris is being captured (Belef - - P. [0075]).
Claim 32, 37- 39 and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (US Pat. No. 9,579,116 B1) in view of Fifer et al. (US Pub. No. 2012/0172915 A1).  Fifer is cited in the IDS filed 1/12/21.
Regarding claims 32, 37- 39 and 43, Nguyen discloses the system of claim 22, but Nguyen does not disclose
(claims 32, 37- 39 and 43) one or more tensioners configured to apply tension such that the capture guide is rigid, prevented from deflecting or configured to remove tension such that the capture guide is not rigid.

(claim 32) wherein the one or more tensioners (842) are configured to apply tension to the capture guide (814) such that the capture guide (814) is rigid (P. [0180] - tethering member 842 is configured to draw proximal filter frame element 814 closer to the vessel wall in order to form a seal with the inner surface of the vessel, tether 842 drawing frame element 814 closer to form a seal is interpreted as applying tension to the frame such that it is rigid);
(claim 37) wherein the one or more tensioners (842) are configured to limit or prevent deflection of the capture guide (814) (Ps. [0181], [0182] - - Proximally retracting tethering member 842 allows the operator to control the deflection and angle of proximal filter frame element 814);
(claim 38) wherein the one or more tensioners (842) comprises one or more metallic wires (P. [0180] - - a rigid or semi-rigid tethering member such as nitinol, thermoplastic, stainless steel, etc.);
(claim 39) wherein the one or more tensioners comprise one or more polymeric filaments (P. [0180] - -a flexible tethering member (e.g. monofilament polymer, braided polymer, suture, wire, etc.));
(claim 43) wherein the one or more tensioners (842) are configured to deactivate and remove tension to the capture guide (814) such that the capture guide is not rigid (P. [0184] - - tethering member 842 may be twisted to form a coil 849, as shown in FIG. 37A which is also helpful for controlling the slack in tethering member 842 during sheathing and unsheathing, it is noted that having enough slack such that the slack 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the one or more tensioners associated with Nguyen such that the one or more tensioners are configured to apply tension such that the capture guide is rigid, prevented from deflecting or configured to remove tension such that the capture guide is not rigid as taught by Fifer because it would allow the capture guide to be laterally displaced, tilted or otherwise manipulated into a desired orientation (Fifer - - P. [0185]).  The motivation for the modification would have been to improve alignment including improving apposition with a vessel wall during the capture of debris, thereby avoiding complications related to dislodged plaque or other material traveling through the vasculature (Fifer - - Abstract, P. [0185]).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759. The examiner can normally be reached Monday- Friday: 10:00- 5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KANKINDI RWEGO/Examiner, Art Unit 3771